Russell, C. J.,
dissenting. I concede the correctness of the principle stated in Gulf Paving Co. v. Atlanta, 149 Ga. 114, which is embodied in the opinion of the majority of the court; and that the Court of Appeals has jurisdiction to apply unquestioned and unambiguous provisions of the constitution to the facts of a case where the construction of the constitutional provision is not involved. However, I am of the opinion that in the case at bar the Supreme Court has jurisdiction and the Court of Appeals has not jurisdiction to adjudicate the point raised by plaintiff in error, which is that the construction of the statute defining the offense of abandonment, as set forth in the Penal Code (1910), § 116, would bring that statute in direct conflict with art. 1, section 1, par. 8, of the State constitution, which declares that "No person shall be put in jeopardy of life, or liberty, more than once for the same offense, save on his or her own motion for a new trial after conviction, or in case of mistrial.” I do not think that the court intended to hold, in the case cited, that the Court of Appeals had jurisdiction to determine whether an act of the General Assembly is or is not unconstitutional (although the constitutional provision is itself clear and unequivocal) by determining the question of the unconstitutionality of an act from the construction placed upon it in its enforcement. In the ease at bar, nothing can be plainer than the constitutional provision as to jeopardy, above quoted. The plaintiff in error contends that the act as construed by the lower court would subject him to punishment for the offense of abandonment more than once and would compel him to submit to more than one punishment, although' he has never but once abandoned the child, and the prosecution of the subsequent charge is being carried on in a county different from that in which the abandonment and dependency occurred.